Order
PER CURIAM.
David W. White appeals the judgment of his conviction, after a jury trial in the Circuit Court of Linn County, of attempting to sell a controlled substance, methamphetamine, in violation of § 195.211 and § 564.011.1.1 As a result of his conviction, he was sentenced, as a prior drug offender, § 195.275, to twenty years imprisonment in the Missouri Department of Corrections.
In his sole point on appeal, the appellant claims that the trial court erred in denying his “motion for judgment of acquittal notwithstanding the verdict and/or his motion for new trial because there was insufficient evidence to support the guilty verdict.”
We affirm pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.